Case 5:21-cv-00111-C Document1 Filed 02/12/21 Page 1 of 8

FILED ©

‘IN THE UNITED STATES DISTRICT COURT ~*~ FEB 12 2021
FOR THE WESTERN DISTRICT OF OKLAHOMA capeitA REEDER SHINN, CLERK
: E

ys. OST. CPF PMESTERN OT Pury
Loans. baker fi
(Enter the full name of the plaintiff.) C I V 9 1 ‘ 0 1 1 ic

v. Case No.
(Court Clerk will insert case number)

(1)
(2)
(3)

(Enter the full name of each defendant. Attach
additional sheets as necessary.)

 

 

PRO SE PRISONER CIVIL RIGHTS COMPLAINT
Initial Instructions

1. You must type or legibly handwrite the Complaint, and you must answer all
questions concisely and in the proper space. Where moré space is needed to answer any
question, you may attach a separate sheet.

2. You must provide a full name for each defendant and describe where that
defendant resides or can be located.

Si You must send the original complaint and one copy to the Clerk of the District
Court,

4, You must pay an initial fee of $400 (including a $350 filing fee and a $50
- administrative fee). The complaint will not be considered filed until the Clerk receives
the $400 fee or you are granted permission to proceed in forma pauperis.

5. If you cannot prepay the $400 fee, you may request permission to proceed in

forma pauperis in accordance with the procedures set forth in the Court’s form
application to proceed in forma pauperis. See 28 U.S.C. § 1915; Local Civil Rule 3.3. °

Rev. 10/20/2015

 
Case 5:21-cv-00111-C Document1 Filed 02/12/21 Page 2 of 8

e If the court grants your request, the $50 administrative fee will not be
assessed and your total filing fee will be $350.

e You will be required to make an initial partial payment, which the court
will calculate, and then prison officials will deduct the remaining balance
from your prison accounts over time.

e These deductions will be made until the entire $350 filing fee is paid,
regardless of how the court decides your case.

7. The Court will review your complaint before deciding whether to authorize
service of process on the defendants. See 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C. § |
1997e(c)(1). If the Court grants such permission, the Clerk will send you the necessary
instructions and forms.

8. If you have been granted permission to proceed in forma pauperis, the United
States Marshals Service will be authorized to serve the defendants based on information
you provide. If you have not been granted permission to proceed in forma pauperis, you
will be responsible for service of a separate summons and copy of the complaint on each
defendant in accordance with Rule 4 of the Federal Rules of Civil Procedure.

COMPLAINT

 
  

I. Jurisdiction is asserted pursuant to:
VV 42 U.S.C. § 1983 and 28 U.S.C. § 1343(a)(3) (NOTE: these provisions
generally apply to state prisoners), or

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 US.
388 (1971), and 28 U.S.C. § 1331 (NOTE: these provisions generally apply to
federal prisoners)

If you want to assert jurisdiction under different or additional statutes, list these
below:

 

 

 

Rev. 10/20/2015
Case 5:21-cv-00111-C Document1 Filed 02/12/21 Page 3 of 8

Ti. State whether you are a:
___ Convicted and sentenced state prisoner
___ Cenvicted and sentenced federal prisoner
Free detainee 1 Cowty Ze,
___ Immigration detainee

___ Civilly committed detainee

___ Other (please explain)

 

Ifl. Previous Federal Civil Actions or Appeals

List each civil action or appeal you have brought in a federal court while you were
incarcerated or detained in any facility.

1. Prior Civil Action/Appeal No. 1

a. Parties to previous lawsuit:

Plaintiff(s):

 

Defendant(s):

 

b. Court and docket number:

 

c. Approximate date of filing:

 

d. Issues raised:

 

 

 

e. Disposition (for example: Did you win? Was the case dismissed? Was
summary judgment entered against you? Is the case still pending? Did you
appeal?):

 

 

 

f. Approximate date of disposition:

If there is more than one civil action or appeal, describe the additional civil actions
or appeals using this same format on a separate sheet(s).

Rev. 10/20/2015
Case 5:21-cv-00111-C Document1 Filed 02/12/21 Page 4 of 8

IV. Parties to Current Lawsuit

State information about yourself and each person or company listed as a defendant
in the caption (the heading) of this complaint.

1. Plaintiff

Name and any aliases: Chom Dd A. (5 AKe clu

Address: 2) JO20 S. forth Ld CK 2376/
Inmate No.: ZE6LDPL3

2. Defendant No. 1
t .
Name and official position: Clue ea +o jive NOmMeES

other thaw the. oe () Le New) \. bt don

erate Shee +,
Place of employment and/or residencer ;

 

How is this person sued? ( ) official capacity, ( ) individual capacity, ( )
both

3. Defendant No. 2

 

Name and official position:

 

Place of employment and/or residence:

 

 

How is this person sued? ( -) official capacity, ( ) individual capacity, on
both

If there are more than two defendants, describe the additional defendants using
this same format on a separate sheet(s).

Rev. 10/20/2015
Case 5:21-cv-00111-C Document1 Filed 02/12/21 Page 5 of 8

V. Cause of Action

Instructions
1. Provide a short and plain statement of each claim.
° Describe the facts that are the basis for your claim.
e You can generally only sue defendants who were directly involved in

_ harming you. Describe how each defendant violated your rights, giving
dates and places.

e Explain how you were hurt and the extent of your injuries.
2. You are not required to cite case law.
e Describe the constitutional or statutory rights you believe the defendant(s)
violated.
e At this stage in the proceedings, you do not need to cite or discuss any case
law.
3. You are not required to attach exhibits.

° If you do attach exhibits, you should refer to the exhibits in the statement of
your claim and explain why you included them.

4, Be aware of the requirement that you exhaust prison grievance procedures before
filing your lawsuit.

° If the evidence shows that you did not fully comply with an available
prison grievance process prior to filing this lawsuit, the court may dismiss
the unexhausted claim(s) or grant judgment against you. See 42 U.S.C. §

1997e(a). =
° Every claim you raise must be exhausted in the appropriate manner.
5. Be aware of any statute of limitations.
° If you are suing about events that happened in the past, your case may be

subject to dismissal under the statute of limitations. For example, for many
civil rights claims, an action must be brought within two years from the
date when the plaintiff knew or had reason to know of the injury that is the
basis for the claim.

Rev. 10/20/2015
Case 5:21-cv-00111-C Document1 Filed 02/12/21 Page 6 of 8

6. Do not include claims relating. to your criminal conviction or to prison
disciplinary proceedings that resulted in loss of good time credits.

e If a ruling in your favor “would necessarily imply the invalidity” of a
criminal conviction or prison disciplinary punishment affecting the time
served, then you cannot make these claims in a civil rights complaint unless
you have already had the conviction or prison disciplinary proceeding
invalidated, for example through a habeas proceeding.

Claims

List the federal right(s) that you believe have been violated, and describe what
happened. Each alleged violation of a federal right should be listed separately as its own
claim. ©

1. Claim 1:

(1) List the right that you believe was violated:

Megleneacce VL orokectlen .
J ) Y

 

 

 

(2) List the defendant(s) to this claim: (If you have sued more than one
defendant, specify each person or entity that is a defendant for this

articular clai
Lo fnld Lt nits Decks tio. fae l *y tte Fe

 

*

 

 

 

Rev. 10/20/2015
tone

Case 5:21-cv-00111-C Document1 Filed 02/12/21 Page 7 of 8

(3) List the supporting facts:
Me bene ss aN bacco AME lotoKen re. AUMEFOAS

places.

 

 

(4) Relief requested: (State briefly exactly what you want the court to
do for you.)

CLL EEE, 4 L0O 00 fz £ eC Le =f (tun.
br we) Dhak bilan + here baal

 

 

 

2. Claim II:
(1) List the right that you believe was violated:

 

 

 

 

(2) List the defendant(s) to this claim: (If you have sued more than one
defendant, specify each person or entity that is a defendant for this

particular claim.) ©

 

 

 

 

Rev. 10/20/2015
Case 5:21-cv-00111-C Document 1 Filed 02/12/21 Page 8 of 8

(3) — List the supporting facts:

 

 

 

 

(4) Relief requested: (State briefly exactly what you want the court to
do for you.)

 

 

 

 

If there are more than two claims that you wish to assert, describe the additional
claims using this same format on a separate sheet(s).

VI. ~=Declarations

I declare under penalty of perjury that the foregoing is true and correct.

Boomer tA J he [-[5-Z1

Plaintiff s signature Date

I further declare under penalty of perjury that I placed this: complaint in the
prison’s ee mail system, with the correct postage attached, on the j% day of —
Denuncy 52001.

Heres [- (57 ZL

Plaintiff's signature Date

  

Rev. 10/20/2015
